In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-18-00237-CR
       ___________________________

         STEVIE JONES, Appellant

                      V.

           THE STATE OF TEXAS


    On Appeal from the 431st District Court
            Denton County, Texas
        Trial Court No. F17-1823-431


 Before Sudderth, C.J.; Birdwell and Bassel, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      A jury found Appellant Stevie Jones guilty of committing assault-family

violence, enhanced to a third-degree felony by Jones’s 1990 conviction for the family

violence-related murder of Yolanda Graves,1 and the trial court assessed Jones’s

punishment at four years and five months’ confinement. See Tex. Penal Code Ann.

§§ 12.34, 22.01(a), (b)(2)(A). In a single issue, Jones challenges the sufficiency of the

evidence to support his conviction, directing us to what he refers to as the “key

elements” that he claims are unsupported by the evidence—the prior conviction for a

family violence-related offense based on a dating relationship between him and

Graves.2 See id. § 22.01(b)(2)(A).

      In our due-process evidentiary-sufficiency review, we view all the evidence in

the light most favorable to the verdict to determine whether any rational factfinder



      1
       See Jones v. State, No. 05-90-01026-CR, 1992 WL 111051, at *1 (Tex. App.—
Dallas May 26, 1992, no pet.) (not designated for publication).
      2
        Federal due process requires that the State prove beyond a reasonable doubt
every element of the crime charged. Jackson v. Virginia, 443 U.S. 307, 316, 99 S. Ct.
2781, 2787 (1979); see U.S. Const. amend. XIV. As authorized by the indictment, the
State had to prove beyond a reasonable doubt that on or about September 27, 2016,
Jones had intentionally, knowingly, or recklessly causing bodily injury to D.P., a
member of his family or household or someone with whom he had a dating
relationship, by grabbing, pushing, or striking her with his hand or choking her with
his arm and that Jones had previously been convicted on August 24, 1990, in the
265th District Court of Dallas County, in cause number F88-81145-PR, of murdering
someone with whom he had had a dating relationship. See Tex. Penal Code Ann.
§ 22.01(a), (b)(2)(A).


                                           2
could have found the crime’s essential elements beyond a reasonable doubt.3 Jackson,
443 U.S. at 319, 99 S. Ct. at 2789; Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim.

App. 2017). This standard gives full play to the factfinder’s responsibility to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts. See Jackson, 443 U.S. at 319, 99 S. Ct. at 2789;

Queeman, 520 S.W.3d at 622.

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. Thus, when performing an

evidentiary-sufficiency review, we may not re-evaluate the evidence’s weight and

credibility and substitute our judgment for the factfinder’s. Queeman, 520 S.W.3d at

622. Instead, we determine whether the necessary inferences are reasonable based on

      3
         The record reflects that around mid-morning on September 27, 2016, Debra
Black called 911 to report that 49-year-old Jones was holding his girlfriend, Black’s 22-
year-old granddaughter D.P., against her will. In her written statement to the police,
D.P. stated that Jones had assaulted her with a belt, a cane, a shoe, and his fist, but at
trial, almost two years later, she called her written statement “scribble scrabble” that
she did not recall writing. Video footage from the arresting officer’s body camera was
admitted into evidence and published to the jury. On the video, D.P. speaks so softly
that the recording does not pick up her statements, but the officer repeats D.P.’s
statements without contradiction as follows: Jones punched her in the mouth and
choked her until she lost consciousness; when she regained consciousness, he kicked
her, punched her, and hit her with a belt, and he also tied one of her hands to a couch.
When the officer spoke with Jones, he told her that nothing physical had happened
between them. Jones’s relative and two of his friends who had been staying at the
house denied having heard anything. Photographs of D.P.’s mouth show that she
suffered some sort of injury. Jones does not challenge the sufficiency of the evidence
to support the remainder of the offense’s elements, but the jury could have found
those elements beyond a reasonable doubt based on the above and its credibility
determinations.


                                            3
the evidence’s cumulative force when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.), cert. denied, 136 S. Ct.
198 (2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The court

conducting a sufficiency review must not engage in a ‘divide and conquer’ strategy but

must consider the cumulative force of all the evidence.”). We must presume that the

factfinder resolved any conflicting inferences in favor of the verdict, and we must

defer to that resolution. Murray, 457 S.W.3d at 448–49. The trier of fact is free to

accept or reject all or any of the evidence of either party, and any or all of the

testimony of any witness. Franklin v. State, 193 S.W.3d 616, 620 (Tex. App.—Fort

Worth 2006, no pet.) (citing Hernandez v. State, 161 S.W.3d 491, 500 (Tex. Crim. App.

2005)).

       To support the enhanced conviction, the State was required to prove beyond a

reasonable doubt that Jones had previously been convicted on August 24, 1990, in the

265th District Court of Dallas County, in cause number F88-81145-PR, of murdering

someone with whom he had had a dating relationship. See Tex. Penal Code Ann.

§ 22.01(b)(2)(A). The trial court admitted into evidence Jones’s penitentiary packet

that contained his August 24, 1990 judgment of conviction for Graves’s 1988 murder,

which matched the above trial court and cause number information and which also

included Jones’s photographs, demonstrating to the jury that he was the same man on

trial for the instant offense, and satisfying the first portion of this element.



                                             4
      To satisfy the remainder—that the murder victim, Graves, had been someone

with whom Jones had had a dating relationship—the jurors had to find credible at

least some of the following evidence: the portion of the Dallas Court of Appeals’s

opinion, which affirmed Jones’s murder conviction and which was read to them by a

Denton County investigator;4 the testimony by Demetris Bollin that when she was

sixteen, Jones had dated Graves, her nineteen-year-old half-sister, and had been

convicted of murdering her; and the testimony of Kevin Navarro, who had retired

from the Dallas Police Department in 2012 after 31 years of service, and who had

investigated and arrested Jones for the murder of Graves and described Jones as

having been Graves’s ex-boyfriend. Navarro testified that he had determined Jones

and Graves’s relationship based on information from Graves’s family members and

friends; he did not speak with Jones’s friends or family during his investigation.

      As the jurors could have chosen to believe any, all, or none of the above, see

Franklin, 193 S.W.3d at 620, they could have likewise chosen to disbelieve the

testimony of Jones’s relatives who at trial denied the existence of a dating relationship

between Jones and Graves. Jones’s mother described their relationship as “business

only.” Jones’s brother also refused to characterize their relationship as a dating one,

even though he acknowledged having seen Jones and Graves together on “a daily

      4
       The Denton County investigator read to the jury the following: “Yolanda
Graves and Stevie Jones met and began dating in high school. After Jones started
buying Graves expensive presents and taking her on trips, Graves’ father, [E.]D.
Johnson, asked her to move from his house.”


                                            5
basis, pretty much” during the time period in question. Instead, Jones’s brother said

he considered Graves “[j]ust another girl hanging out with [them],” explaining that in

1988, he and his brother had not had girlfriends but rather just “girls that [they], you

know, mess[ed] with.”

      Presuming that the jury resolved any conflicting inferences in favor of the

verdict and deferring to that resolution, as we must, we hold that there was sufficient

evidence upon which the jury could have found beyond a reasonable doubt that Jones

had had a dating relationship with Graves before he murdered her. Accordingly, we

overrule Jones’s sole issue and affirm the trial court’s judgment.



                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 11, 2019




                                            6